Case 1:17-cv-04275-LDH-RML Document 228 Filed 02/26/19 Page 1 of 1 PageID #: 5659




 GTPC
                                                                                     129 LIVINGSTON STREET
                GARY TSIRELMAN P.C.                                                 SECOND & THIRD FLOORS
                                                                                        BROOKLYN, NY 11201

                ATTORNEYS & COUNSELORS AT LAW                                       T: (718) 438-1200 EXT: 118
                                                                                       nbowers@gtmdjd.com




                                                                                  2/26/2019
  BY ECF
  Honorable Robert M. Levy
  United States District Court
  Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

  Re: Allstate Insurance Company, et al., v. Artur Avetisyan, et al., Index No. 17-cv-04275;
  Request to be Excused From Conference Scheduled for 4:00 p.m. on
  Thrusday, February 28

  Dear Judge Levy:

        We write on behalf of Defendants Levy Davidov and Top Q, Inc., (“GTPC
  Defendants”) to request that counsel be excused from attending the conference
  scheduled for 4:00 p.m. on Thursday, February 28 because the above-named
  Defendants have reached a settlement in principle with Plaintiffs.

        Plaintiffs consent to this request. The GTPC Defendants and Plaintiffs
  reached a settlement in principle on Friday, February 22. The formal settlement
  agreement has not been executed as it is still under attorney review, although
  GTPC Defendants anticipate that a final agreement will be signed within days.
  GTPC Defendants request this excusal in order to avoid incurring additional
  attorney fees even though the case has been settled in principle.

         Thank you for your consideration of this letter.



                                                            Respectfully,
                                                             /s/ _______________
                                                            Nicholas Bowers, Esq.
  Cc: All Counsel via ECF                                   Counsel for GTPC Defendants
                                                            Gary Tsirelman P.C.
                                                            129 Livingston, 2nd Floor
                                                            Brooklyn NY 11201




                                             -page 1-
